Bloodworth, J.
1. Weldon sued Anthony on a written contract for rent, which contained a clause that “It is understood that the property can ■ not be subleased without the consent of the owner.” Anthony filed a . plea in which he admitted a prima facie case and assumed the burden of proof; the plea being that he had subleased the premises with the knowledge and consent of the plaintiff. The defendant having admitted a prima facie case and having failed to support” his affirmative defense by evidence, the court properly directed a verdict for the plaintiff.
2. Not being fully satisfied that this case was brought to this court for *500delay only, the motion of l,lie did'ondanl in error to assess damages under § 0213 of the Civil Code, (1910) is denied.
Decided November 12, 1929.
M. G. Edwards, for plaintiff in error. E. R. Jones, contra.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.